DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/04/2022.
Applicant's election with traverse of Group I in the reply filed on 03/04/2022 is acknowledged.  The traversal is on the ground(s) that the claimed invention involves the method by which multiple trays are physically linked, requiring the insertion of a beverage vessel into more than one opening.  This is not found persuasive because the product as claimed can be used in a materially different process of using that product, where the serving tray(s) are usable by themselves with no attachment or when the trays are placed next to one another in a coupled configuration, and using clips to increase capacity. Furthermore, the product does not introduce a second serving tray, at least in claim 1, thereby a single serving tray is usable by itself.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “a rigid material” in lines 1 and 2 and "rigid" is a relative term. It is unclear what constitutes a rigid material is since such relative value or comparisons are unknown in the claims. For the purpose of examination, a container that has a shape and capable of maintaining that shape is considered to be “rigid.” Clarification is respectfully requested.
Claim 3 recites the limitation “a semi-rigid material” in line 2 and "semi-rigid" is a relative term. It is unclear what constitutes a semi-rigid material is since such relative value or comparisons are unknown in the claims. For the purpose of examination, a container that has a shape and capable of maintaining or being in that shape is considered to be “semi-rigid.” Clarification is respectfully requested.
Claim 4 recites the limitation “the first beverage tray” in line 1 and it is unclear if this first beverage tray is referring to the modular beverage serving tray of Claim 1. For the purpose of examination, “the first beverage tray” is considered to be the modular beverage serving tray of Claim 1. Clarification is respectfully requested.
Claim 9 recites the limitation “a semi-rigid material” in line 2 and "semi-rigid" is a relative term. It is unclear what constitutes a semi-rigid material is since such relative value or comparisons are unknown in the claims. For the purpose of examination, a container that has a shape and capable of maintaining or being in that shape is considered to be “semi-rigid.” Clarification is respectfully requested.
Claim 11 recites the limitation “a first beverage tray” in line 1 and it is unclear if this first beverage tray is referring to the modular beverage serving tray of Claim 1. For the purpose of examination, “a first beverage tray” is considered to be the modular beverage serving tray of Claim 1. Clarification is respectfully requested.
Claim 16 recites the limitation “a first beverage tray” in line 1 and it is unclear if this first beverage tray is referring to the modular beverage serving tray of Claim 1. For the purpose of examination, “a first beverage tray” is considered to be the modular beverage serving tray of Claim 1. Clarification is respectfully requested.
Claim 17 recites the limitation “at least one opening” in line 1 and it is unclear if this at least one opening is referring to the first opening of Claim 1. For the purpose of examination, “at least one opening” is considered to be the first opening of Claim 1. Clarification is respectfully requested. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moran et al. (Moran US 2008/0105695).

1: Moran teaches a modular beverage serving tray (element 6, see Figure 2 below), comprising: a. a top member (see Figure 2 below), wherein the top member includes at least a first opening (a first opening generally proximate 14, see Figure 2 below) capable of receiving an unclaimed beverage vessel; b. a bottom surface (element 5, see Figure 2 below), wherein the bottom surface supports the beverage vessel; and c. a joining member (see joining member, 7, see Figure 2 below), wherein the joining member is physically connected to one edge of the top member and one edge of the bottom surface (see joining member 7, being physically connected to an edge of the top and the bottom surface, see Figure 2 below).

2: Moran teaches the claimed invention as discussed above for Claim 1 and Moran further teaches that the top member is comprised of a rigid material and wherein the bottom member is comprised of a rigid material (paragraph 0030, cardboard, plastics or moulded fibre material, provides rigidity to the insert, in this case any of the materials listed above are rigid to a degree).

3: Moran teaches the claimed invention as discussed above for Claim 2 and Moran further teaches that the joining member is comprised of a semi-rigid material (paragraph 0030, cardboard, plastics or moulded fibre material, provides rigidity and flexibility to the insert, in this case any of the materials listed above are considered to be semi-rigid to a degree).

9: Moran teaches the claimed invention as discussed above for Claim 1 and Moran further teaches that the top member is comprised of a semi-rigid material and wherein the bottom member is comprised of a semi-rigid material (paragraph 0030, cardboard, plastics or moulded fibre material, provides rigidity and flexibility to the insert, in this case any of the materials listed above are considered to be semi-rigid to a degree).

    PNG
    media_image1.png
    420
    613
    media_image1.png
    Greyscale

16: Moran teaches the claimed invention as discussed above for Claim 1 and Moran further teaches a beverage tray (assumed to be the beverage tray of Claim 1) having at least one beverage vessel disposed within an opening thereof may be removably coupled to at least one additional beverage tray, the at least one additional beverage tray also having at least one beverage vessel disposed within an opening thereof (beverage tray of Moran is capable of accommodating an unclaimed beverage vessel and is capable of removably coupled to another additional unclaimed beverage tray accommodating an unclaimed beverage vessel in a side by side/coupled configuration, and are capable of being removed from one another, see Figure 39 side by side configuration.).

17: Moran teaches the claimed invention as discussed above for Claim 1 and Moran further teaches at least one opening configured to receive a food or food-related vessel (capable of accommodating a food related vessel, 15).

Claim(s) 1 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (US 8,985,347).

1: Thompson teaches a modular beverage serving tray (see Figure 4 below), comprising: a. a top member (see Figure 4 below), wherein the top member includes at least a first opening (see Figure 4 below) capable of receiving an unclaimed beverage vessel; b. a bottom surface (see Figure 4 below), wherein the bottom surface supports the beverage vessel; and c. a joining member (see Figure 4 below), wherein the joining member is physically connected to one edge of the top member and one edge of the bottom surface (see Figure 4 below).


    PNG
    media_image2.png
    591
    362
    media_image2.png
    Greyscale

16: Thompson teaches the claimed invention as discussed above for Claim 1 configured such that a beverage tray having at least one unclaimed beverage vessel disposed within an opening (opening shown above in Figure 4) thereof may be removably coupled to at least one additional unclaimed beverage tray, the at least one unclaimed additional beverage tray also having at least one beverage vessel disposed within an opening thereof (see Figure 3 below).

    PNG
    media_image3.png
    620
    722
    media_image3.png
    Greyscale

17: Thompson teaches the claimed invention as discussed above for Claim 1 and Thompson further teaches at least one opening configured to receive a food or food-related vessel (capable of accommodating a food related vessel, see Figure 8).

Claim(s) 1 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (US 8,985,347).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moran et al. (Moran US 2008/0105695).

4: Moran teaches the claimed invention as discussed above for Claim 3 except for the explicit teaching of a first beverage tray and at least one additional beverage tray configured with a top member having at least one opening, a bottom surface, and a joining member; wherein the at least one additional beverage serving tray is coupled to the first beverage serving tray.
Moran teaches in another embodiment (Figure 39) of a duplicate beverage tray arranged in side by side configuration, where 1's are placed next to one another where they are coupled to each other within a bag 26, Figure 39.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moran such that a duplicate tray was further provided in order to provide increased capacity to accommodate beverages such as a restaurant orders for varying number of beverages, in a side by side configuration where the trays are in contact and coupled to one another.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moran et al. (Moran US 2008/0105695) in view of Spivey, Sr. et al. (Spivey, US 8,424,677).

10: Moran teaches the claimed invention as discussed above for Claim 3 except the joining member is comprised of a metal.
Spivey teaches that a carton for carrying a plurality of articles is made from rigid material/semi-rigid material, any of glass, aluminum, and/or other metals, plastics, and any combination thereof (col. 3, ll. 9-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moran such that the joining section be made of a metal material in order to provide superior strength for joining the top and bottom section to accommodate larger or heavier beverage containers, and furthermore, it has been held to be within the general skill of a worker in the art to select a known material (in this case, any of glass, aluminum, and/or other metals, plastics, and any combination thereof) on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.

11: Moran-Spivey teaches the claimed invention as discussed above for Claim 10 except for the explicit teaching further comprising a first beverage tray (assumed to be the beverage tray of claim 1) and at least one additional beverage tray configured with a top member having at least one opening, a bottom surface, and a joining member; wherein the at least one additional beverage serving tray is coupled to the first beverage serving tray.
Moran teaches in another embodiment (Figure 39) of a duplicate beverage tray arranged in side by side configuration, where 1's are placed next to one another where they are coupled to each other within a bag 26, Figure 39.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moran such that a duplicate tray was further provided in order to provide increased capacity to accommodate beverages such as a restaurant orders for varying number of beverages, in a side by side configuration where the trays are in contact and coupled to one another.

Allowable Subject Matter
Claims 5-8 and 12-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. However, pending the official response to the above noted issues, the amendment/clarifications would require further search/considerations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Spivey Sr. et al. (Spivey) teaches a modular beverage serving tray, comprising: a. a top member, wherein the top member includes at least a first opening configured to receive a beverage vessel; b. a bottom surface, wherein the bottom surface supports the beverage vessel; and c. a joining member, wherein the joining member is physically connected to one edge of the top member and one edge of the bottom surface (see Figure 3 below).

    PNG
    media_image4.png
    830
    645
    media_image4.png
    Greyscale

Cannon et al. (Cannon US 8,176,855) teaches a modular beverage serving tray, comprising: a. a top member, wherein the top member includes at least a first opening configured to receive a beverage vessel; b. a bottom surface, wherein the bottom surface supports the beverage vessel; and c. a joining member, wherein the joining member is physically connected to one edge of the top member and one edge of the bottom surface (see Figure 1).

    PNG
    media_image5.png
    685
    872
    media_image5.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735